Plaintiffs own the Harding apartments, in the city of Detroit, the estimated value of which is $375,000. On the 12th day of July, 1922, they leased the building to defendant Misner for a period of 15 years at a monthly rental of $2,900 and the taxes and insurance. The lease was the ordinary real estate lease of such property. The lessee soon proved to be a slow payer. He was in default each month until a proceeding was commenced against him before a circuit court commissioner. He paid the taxes only in part and defaulted on the insurance. It was also shown that the lessee misused and seriously damaged the premises, and that during the time he occupied them they gathered a very unfavorable reputation on account of the immorality of women, who lived or visited there. The prosecuting attorney of Wayne county finally filed a bill to get permission to padlock it on this account. Plaintiffs soon grew very tired of this sort of a tenant, and, on December 10, 1923, plaintiff Samuel Pelavin and his attorney went to the apartments. They found Mrs. Misner, the wife of defendant, in charge. Plaintiff Pelavin introduced his attorney to her as a prospective purchaser and requested her to show him around the apartments. She complied, and, on the pretext of examining something on the outside of the building, they went into the alley to inspect it, and when Mrs. Misner and the attorney were once outside Mr. Pelavin closed the door *Page 211 
and locked it. In this way Mr. Pelavin took possession of the premises. When Mr. Misner returned from the city he was denied admission. He made threats that he would regain possession and that he would kill plaintiff Pelavin. This bill was then filed for a temporary and permanent injunction, prohibiting defendant from interfering with plaintiffs' possession. Defendant answered and filed a cross-bill, claiming plaintiff took possession by force, and that he was entitled to be repossessed of the property. He claimed in his cross-bill that he was in arrears for only two months' rent, and plaintiff refused to accept that unless he would make certain payments on the furnishings, and he prayed for an accounting.
Upon the hearing the court refused to go into the question of accounting, but did take the proofs on the question of forcible ejection. He did not decide that question, however, but did order a decree protecting plaintiffs in their possession by continuing the injunction.
When the proofs were closed the chancellor should have determined the question of forcible entry and detainer, because that was the principal issue in the case. Had he found that plaintiff secured possession forcibly in violation of the statute, that would have been an end to the controversy, because, however clear plaintiff's right was to possession, he had no right to acquire it by force. If he found the possession was obtained peaceably this would not justify a continuance of the injunction unless he further found that plaintiffs were entitled to the possession by reason of the failure of defendants to comply with the provisions of the contract, and that the same had been forfeited.
Defendants insist that possession was obtained by plaintiffs by force. The proofs on that question do not show any force was used. No force was offered and none was threatened. The possession was really *Page 212 
gained by strategy or trick, but was gained peaceably. There may have been some force used to keep the possession after it was obtained, but this was permissible. Hoffman v. Harrington,22 Mich. 52.
"To render an entry forcible it must be accompanied either by actual violence, or by circumstances tending to excite terror in the owner or other persons in possession, and to prevent them from maintaining their rights. There must be at least apparent violence or some unusual weapons, or the attendance of an unusual number of people; some menaces or other acts giving reasonable cause to fear that the person making the forcible entry will do some bodily harm to those in possession, if they do not give up the same." 19 Cyc. p. 1136.
See, also, Cockerline v. Fisher, 140 Mich. 95; Marsh v.Bristol, 65 Mich. 378; Gillespie v. Beecher, 85 Mich. 347;Smith v. Loan  Building Ass'n, 115 Mich. 340 (39 L.R.A. 410, 69 Am. St. Rep. 575); Pendill v. Union Mining Co., 64 Mich. 172.
If the injunction was to be continued the question then arose as to the right of possession. This depended on the question whether defendant was in default on his lease, and whether it had been forfeited. The testimony on this question should have been taken by the court and the question decided. The case should be remanded for proofs on that question. If found not in default defendant should be put into possession again. If found in default on his lease the present decree should be affirmed. Costs of this court should abide the finding on this question.
McDONALD, J., concurred with BIRD, J.